Wyly, J.
The plaintiff sues for separation from bed and board, and for judgment against her husband for $25,000, for paraphernal funds which she inherited from the successions of her father and mother, :and which sum of money she alleges has been used and appropriated by the said husband.
The court gave judgment for separation from bed and hoard, but rejected her demand for a money judgment, on the ground that by the marriage contract there was no community of acquets and gains, that •■she retained the administration of her separate property, and that the funds derived from the successions of her father and mother were ap*519;plied to tlie purchase and improvement of certain property, in the name and for the benefit of the plaintiff, and that the defendant never •used or appropriated her said funds as alleged. Prom this judgment •the plaintiff appeals.
The grounds stated by the court for rejecting the money demand is ’sustained by the evidence, and there is no controversy as to the correctness of the judgment of separation from bed and board.
■ It is therefore ordered that the judgment appealed from be affirmed nvith costs.